DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urao (JP 2015114983).
Regarding Claim 1, Urao teaches an image processing apparatus (license plate detection apparatus 100; Figs 1, 2, 8-15 and ¶ [0036]-[0087]) comprising: a calculation unit (number candidate extraction unit 13) that calculates a size of a target object on an occasion when the target object exists along a peripheral edge part of a captured image (number candidate extraction unit includes a separation size calculation unit that calculates a separation size of the character candidate in the horizontal direction toward the other region end side of the area imaged in a vehicle license plate) captured by an external image capturing apparatus (imaging apparatus 200 is connected to license plate detection device and interface unit 11 acquires image data from the imaging apparatus), based (images are taken and data is used to detect a plate of a special vehicle, which may protect privacy of passengers); a determination unit (determination unit 14) that determines a region, on an image, that is captured in a state where a part of the target object protrudes from a peripheral edge part of the captured image (determination unit determines whether or not a feature point exists in a predetermined region around the number candidate region and extracts characteristics along an edge), based on the size of the target object calculated by the calculation unit (determination unit analysis is based on output data from size calculation unit); and an image processing unit (plate detection unit 15) that performs the image processing on the region on the image determined by the determination unit (plate detection unit processes the image data region from the determination unit to detect number candidates as special vehicle plates).  
Regarding Claim 3, Urao teaches the image processing apparatus according to claim 1 (as described above), further comprising a recording unit that records an image having undergone the image processing by the image processing unit (license plate detection apparatus can be realized using a general-purpose computer such that each processing procedure is recorded; Fig 23 and ¶ [0112]).  
Regarding Claim 4, Urao teaches the image processing apparatus according to claim 1 (as described above), wherein the image processing is any of pixelation processing, blurring processing, and processing of fitting a fixed image (plate detection unit 15 includes processing of pixels; Fig 15 and ¶ [0086]-[0087]).  
Regarding Claim 5, Urao teaches the image processing apparatus according to claim 1 (as described above), wherein the target object is a license plate of a vehicle or a person (imaging device images vehicle with a license plate target on the front or rear of vehicle; Figs 2, 3 and ¶ [0036]-[0038]).  
(imaging apparatus 200 is an image capturing device; Figs 2, 3 and ¶ [0036]-[0038]).
Regarding Claim 7, Urao teaches an image processing method that is performed by a processor (processing procedure, described as the control unit 10, performed by license plate detection apparatus 100 on a CPU; Figs 1, 2, 8-15, 23 and ¶ [0036]-[0087], [0108]-[0113]), the image processing method comprising: a calculation step (character candidate area specification step S12 utilizes number candidate extraction unit 13) of calculating a size of a target object on an occasion when the target object exists along a peripheral edge part of a captured image (number candidate extraction unit includes a separation size calculation unit that calculates a separation size of the character candidate in the horizontal direction toward the other region end side of the area imaged in a vehicle license plate) captured by an external image capturing apparatus (imaging apparatus 200 is connected to license plate detection device and interface unit 11 acquires image data from the imaging apparatus), based on a plurality of images containing the target object that needs to undergo image processing for protecting privacy (images are taken and data is used to detect a plate of a special vehicle, which may protect privacy of passengers); a determination step (special vehicle plate determination step S14 utilizes determination unit 14) of determining a region, on an image, that is captured in a state where a part of the target object protrudes from a peripheral edge part of the captured image (determination unit determines whether or not a feature point exists in a predetermined region around the number candidate region and extracts characteristics along an edge), based on the size of the target object calculated in the calculation step (determination unit analysis is based on output data from size calculation unit); and an image processing step (plate detection step S15 utilizes plate detection unit 15) of performing the image processing on the region on the image determined in the determination step (plate detection unit processes the image data region from the determination unit to detect number candidates as special vehicle plates).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Urao (JP 2015114983) in view of Chen et al (CN 105740751).
Regarding Claim 2, Urao teaches the image processing apparatus according to claim 1 (as described above), further comprising an image of the target object (image data is captured of a license plate; Figs 1, 2, 8-15 and ¶ [0036]-[0087]) and outputs a determination result of whether or not an object contained in an input image is the target object (determination unit 14 determines whether or not a feature point exists in a predetermined region around the number candidate region within the image), wherein the image processing unit (plate detection unit 15) further performs the image processing on the object when the determination result indicates that the object contained in the input image is the target object (plate detection unit processes the image data region from the determination unit to detect number candidates as special vehicle plates).  
Urao does not teach a learning model unit that generates a learning model through learning using tutor data or output by the learning model unit.
Chen et al is analogous art pertinent to the problem solved in this application and teaches a learning model unit (target detection module; Fig 1 and ¶ [0044]-[0052]) that generates a learning model through learning using tutor data (obtaining candidate target in S1 includes sub-step S12 to calculating the characteristic value of the target detection and incorporates a neural network algorithm to learn and judge the candidate target in the image) and output by the learning model unit (target output is based on target detected by target detection module).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Urao and Chen et al including use of a learning model unit that generates a learning model through learning using tutor data and output by the learning model unit. By utilizing a learning model unit, improvement is made to the methodology and thereby increasing accuracy in identifying vehicles, as recognized by Chen et al (¶ [0006], [0009]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asano (JP 2014126887) teaches a license plate determination device including a calculating unit for measuring distance between scanning system and vehicle scanned. 
Ma (CN 109076163) teaches an imaging device to identify a vehicle license plate of a moving vehicle and includes methodology for pixel interpolation, mosaic processing and white balance processing.
Sugimoto (JP 2019008709) teaches an information device with processing system to calculate and determine a risk level in a vehicle caused by another vehicle based on scanning and analyzed data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667 

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667